OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this court on September 25, 1947 and is currently in good standing. He has submitted an affidavit requesting that this court accept his resignation from the practice of law in New York State. His affidavit states that his legal practice is currently confined to the State of Massachusetts and that he has no present intention of returning to New York for the purpose of doing business or residing therein. There are no complaints pending against him.
*73We grant the application and direct that his name be stricken' from the roll of attorneys.
Denman, P. J., Callahan, Boomer, Green and Pine, JJ., concur.
Resignation accepted and name stricken from roll of attorneys.